Exhibit 3.1 [TRANSLATION FROM HEBREW OF MEMORANDUM OF ASSOCIATION, AS AMENDED AND RESTATED] THE COMPANIES ORDINANCE (NEW VERSION), 5743-1983 MEMORANDUM OF ASSOCIATION OF A COMPANY LIMITED BY SHARES The Company's name: Radware Ltd. 1. The objects for which the Company was formed are: (a) to produce, market, sell, import, export, purchase, rent out, lease out, take on rent. take on lease and howsoever engage in the production of computers including׳ computer communication and including any auxiliary equipment, components and items for computers and including any electronic components, auxiliary equipment and equipment of whatsoever type; (b) to conduct business as agents, representatives and attorneys of any person in the computer or electronics industry or in any other industry; (c) to engage in the planning, research and development of computer and electronic equipment including computer communication equipment and including anyauxiliary equipment, components and items; (d) to apply for, register, purchase or otherwise acquire patents, licenses, concessions plants, know-how, production processes, professional secrets and rights of whatsoever type in the computer and electronics industries and in any other industry; (e) to engage in any scientific, technical, mechanical and other tests, experiments and trials, including for the perfection in an attempt to perfect any inventions and rightpatents to which the Company shall be entitled, or to use them or purchase the:־ for itself or wish to purchase for itself; (f) to engage in any business of computers, computer communication, development sale, marketing, distribution, import, real estate, industrial business, trade construction, land, monies and any other business or engagement; (g) to engage in the provision of services of whatsoever type; (h) to conduct business as a company for investments or holdings of whatsoever type; (i) to engage in the management and promotion of businesses of whatsoever type; (j) to do any legal act of whatsoever type. 2. The members' liability is limited. 3. The Company's share capital is: Three Million New Israeli Shekels (NIS 3,000,000) divided into Sixty Million (60,000,000) ordinary registered shares of NIS 0.05 par value each. The Company may increase its capital and in increasing its capital it may issue other shares, whether ordinary shares or shares with preferred or other special rights, on a terms it deems necessary. In addition, the Company may divide the registered shares into classes of shares with special rights, The rights from time to time attached to the shares or any other classes of shares, whether the original capital or in the increased capital of the Company, may be altered or dealt with as provided in detail in the Company's articles of association, but not in any other manner. 4. All the objects mentioned or included in paragraph 1 are independent of each other, and stand by their own, and they may not be howsoever limited or restricted by drawing conclusions from sub-paragraph 1(a) or from any other paragraph, or from the Company's name or reliance thereon.
